DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recites the limitation "the multifunctional polymerizable compound (Z)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, the Examiner is interpreting claims 12 and 13 to depend from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al. (US Serial No. 2013/0065027).
	Regarding claims 1-6, 9, and 10; Mochizuki et al. teaches, in a preferred embodiment, a radiation curable ink comprising 32% by mass of CTFA (cyclic trimethylolpropane formal acrylate; instant compound (β), claim 4, 9), 5% by mass TMPTA (trimethylolpropane triacrylate; instant compound (Ζ), claim 2), 3% by mass HDDA (1,6-hexanediol diacrylate), which is substituted by SR-833 (tricyclodecane dimethanol diacrylate; instant compound (ɣ), claim 5 and 6) [0106], and 2% by mass IRG819 (bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide; instant claim 10)) [Table 1, Ink Set 1, Ink Y].
	Regarding claim 11; Mochizuki et al. teaches the ink compositions are radiation curable inkjet inks [0425].


Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (US Serial No. 2014/0370214).
	Regarding claims 1-8 and 10; Araki et al. teaches, in a preferred embodiment, a radiation-curable inkjet ink composition comprising: CTFA (cyclic trimethylolpropane formal acrylate; instant compound (β), claim 4); DPGDA (dipropylene glycol diacrylate; instant compound (Ζ)), which is substituted by ethoxylated trimethylolpropane triacrylate [0138] (claims 2, 7, and 8); SR-833 (tricyclodecane dimethanol diacrylate; instant compound (ɣ), claims 5 and 6)); and TPO (2,4,6-trimethylbenzoyldiphenylphosphine oxide, claim 10) [Table 11, Ink No. 8].
	Regarding claim 11; Araki et al. teaches image formation via inkjet printing [claim12].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US Serial No. 2013/0065027), as applied to claims 1 and 2 above.
Mochizuki et al. teaches the basic claimed radiation curable ink composition, as set forth above, with respect to claim 1.
	Regarding claim 12; Mochizuki et al. teaches, in a preferred embodiment, a radiation curable ink comprising 49.8% by mass of CTFA (cyclic trimethylolpropane formal acrylate; instant compound (β)), 5% by mass EOTMPTA (ethoxylated trimethylolpropane triacrylate; instant compound (Ζ1)), 8.2% by mass HDDA (1,6-hexanediol diacrylate), which is substituted by SR-833 (tricyclodecane dimethanol diacrylate; instant compound (ɣ)) [0106], and 3% by mass IRG819 (bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide; instant claim 10)) [Table 3, Ink Set 6, Ink Lm].  
	Mochizuki et al. fails to teach in the preferred embodiment, the ethoxylated trimethylolpropane triacrylate is employed in an amount of 10% by mass to 17% by mass.  However, Mochizuki et al. teaches a larger range for employing the ethoxylated trimethylolpropane triacrylate (component A-5), which is particularly preferably 3 mass% to 20 mass% [0119].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the component A-5 (e.g. ethoxylated trimethylolpropane triacrylate) in an amount of, for example 15 mass%, and would have been motivated to do so in order to achieve improved thickening and curability when adjusting the viscosity of the ink, as suggested by Mochizuki et al. [0119].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US Serial No. 2013/0065027), as applied to claim 1 above, and further in view of Toeda (JP2017-105902), as cited on the IDS, wherein the machine English translation is used for citation.
Mochizuki et al. teaches the basic claimed radiation curable ink composition, as set forth above, with respect to claim 1.
Regarding claim 13; Mochizuki et al. teaches in the preferred embodiment employing ethoxylated (3) trimethylolpropane triacrylate (EOTMPTA; Sartomer® SR 454) [Table 3, Ink Set 6, Ink Lm], however fails to teach an ethoxylated of 6, 9 or 15 mol as required by instant claim 16.  Toeda teaches an active ray-curable inkjet ink composition comprising a multifunctional polymerizable compound [0028], which is for example 3EO-modified trimethylol propane triacrylate (Sartomer® SR454) and 6EO-modified trimethylol propane manufactured by (Sartomer® SR499) [0033].  Therefore, Toeda teaches that 3EO-modified trimethylol propane triacrylate (Sartomer® SR454) and 6EO-modified trimethylol propane manufactured by (Sartomer® SR499) are functional equivalents for the purpose of functioning as a polyfunctional polymerizable compound for photocurable inkjet ink compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767